Appeal from a judgment of the Oneida County Court (Barry M. Donalty, J.), rendered February 9, 2007. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]). The valid waiver by defendant of the right to appeal encompasses the challenges in his main brief and pro se supplemental brief to County Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Berzito, 261 AD2d 157 [1999], lv *1302denied 93 NY2d 1043 [1999]). To the extent that the contention of defendant that he was denied effective assistance of counsel survives the plea and his waiver of the right to appeal (see People v Santos, 37 AD3d 1141 [2007], lv denied 8 NY3d 950 [2007]), it is lacking in merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). The record establishes that defense counsel negotiated a favorable plea bargain and otherwise provided meaningful representation (see People v Lewis, 39 AD3d 1025, 1026 [2007]; see generally People v Baldi, 54 NY2d 137, 147 [1981]). Present—Scudder, P.J., Centra, Fahey, Peradotto and Green, JJ.